DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on February 11, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-24 are canceled and claims 25-44 have been added. Accordingly, claims 25-44 are pending in this application, with an action on the merits to follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “food” (claims 25 and 36), “beverage” (claims 25 and 36), “person” (claims 25 and 37) and “fictional character” (claims 25 and 37) examples of non-logo artistic expressions  must be shown or the feature(s) canceled from the claim(s).  Examiner notes that “building” is also recited, and is interpreting Fig. 9C as showing what appears to be a skyline of a city.  If this interpretation is incorrect, then a drawing objection for the figures not showing a non-logo artistic expression of a “building” would also be appropriate.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 25 recites “a non-logo artistic expression” (emphasis added).  The adjective “non-logo” is not recited anywhere in the Specification.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 (and claims 26-44 at least due to dependency from claim 25) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 25, Applicant recites “a non-logo artistic expression” (emphasis added).  The adjective term “non-logo” as it describes the artistic expression(s) is not recited anywhere in the original written disclosure.  Since “non-logo” is a negative limitation (i.e. it is prohibitive of artistic expressions that are logos) that does not have explicit support in the originally-filed disclosure, this limitation is deemed new matter to the claims.  Correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 (and claims 42-44 at least due to dependency from claim 41) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, Applicant recites “wherein: the second band completely overlays the first design; and the third band completely overlays the first design”.  This language is confusing for multiple reasons.  First, if the second band completely overlays the first design, then how would the third band also completely overlay the first design, unless one of the second or third band overlays all of the other of the second or third band.  Second, if the second and/or third band completely overlays the first design, then it would seem that the first design would then not be visible at all (i.e. if it is completely overlaid).  Correction is required.  For purposes of examination, the claim is being interpreted as “wherein: all of the second band overlays the first design; and all of the third band overlays the first design”, as best as can be understood from the disclosure’s context.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 30-32 and 38-41, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kuesters (WO 2005/063068 A1) in view of King (US 2010/0108247) and further in view of EITHER of NPL-1 (“Stars in stripes: Celebs with patriotic style”; URL= “https ://www .cnn.com/2013/07 /03/showbiz/celebrity-news-gossip/stars-stripes-celebs/index.html”), OR NPL-2 (“WWII War Paint: How Bomber-Jacket Art Emboldened Our Boys”; URL = “https://www.collectorsweekly.com/articles/wwii-war-paint-how-bomber-jacket-art-emboldened-our-boys”), OR NPL-3 (“Cowabunga! Five Pizza Print Tees to Tease Your Fashion Palate”; URL = “https://www.yournextshoes.com/pizza-print-tees/”).
Regarding independent claim 25, Kuesters discloses an article of apparel (Figs. 1A and 1B depict an article of apparel) comprising: a first design that comprises a material (in the garment, the base material itself is a first design formed of a material (see Figs. 1A and 1B)); and a second design that is distinct from the first design (the stripes/bands #20, #22, #24, #26, #28, #30 all collectively define a second design that is distinct from the base material, since these bands are formed of a retroreflective material (Page 14, first paragraph of Kuesters)), the second design comprises a reflective material (Page 14, first paragraph of Kuesters describe the bands as being made of retroreflective material, which is a type of reflective material) and at least partially overlays the first design (the stripes are types of “emblems” as defined by Kuesters, wherein the emblems can be attached to the garment via adhering, sewing or heat-sealing (Page 3, second paragraph), and the emblems may “cover substantial portions of the garment”, which is indicative of the emblems being “overlaid” onto the first design (i.e. the base garment material, as noted above)); wherein the article of apparel is a high-visibility safety garment (Page 2, Lines 1-3 describe that the garment has its visibility optimized in all directions).  Kuesters is silent to specifying that the base material of the garment (i.e. first design) is fluorescent material.
King teaches a method of forming a retro-reflective material for garments, wherein the material includes a substrate layer that can eb formed of a fluorescent fabric (Para. 0083 of King; first two sentences).
Kuesters and King teach analogous inventions in the field of reflective garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the fluorescent fabric of King as the material of choice for the base material of Kuesters in order to further promote reflectivity and visibility of the garment, as is desired by Kuesters, as explained above.  As a result of this modification, the modified garment of Kuesters (i.e. Kuesters in view of King) would have a base material (i.e. first design) that comprises fluorescent material.
To this point, the modified garment of Kuesters (i.e. Kuesters in view of King) is silent to specifying any aesthetic artwork features of the garment, and is therefore silent to the base material including a non-logo artistic expression of at least one of an abstract print, a flag, a lifestyle image, a building, an airplane, vegetation, a food, a beverage, a person, and a fictional character.
NPL-1 discloses that the concept of a jacket formed with a base material that has a non-logo artistic expression of an American flag is a known concept.
NPL-2 discloses that the concept of a jacket formed with a base material that has a design of an airplane and a person/fictional character is a known concept (see page 2 with “Winn’s Warriors” text above a depicted airplane and a depicted woman).
NPL-3 discloses that the concept of an upper torso garment with a depiction of pizza imagery is a known concept (i.e. food) for garment artwork design.
Modified Kuesters and each of NPL1, NPL-2 and NPL-3 all teach analogous inventions in the field of garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated EITHER of [1] the flag expression of NPL-1, [2] the airplane and/or woman expression of NPL-2, OR [3] the pizza expression of NPL-3, in order to enhance the aesthetic design of the clothing for enjoyment by the wearer and/or the garment’s onlookers, and further since it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04(I).  As a result of either of these NPL-1/2/3 modifications, the resulting first design would comprise a non-logo artistic expression of at least one of an abstract print, a flag, a lifestyle image, a building, an airplane, vegetation, a food, a beverage, a person, and a fictional character (a flag, an airplane, a food, a person and/or fictional character would be included, each of which is “at least one” of those examples listed in the claim).
Regarding claim 26, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claim 25 above) is disclosed such that the fluorescent material is a color selected from the group consisting of yellow, yellow-green, green, orange, orange-red, and red (King, which is relied upon for the fluorescent fabric material that forms the base material of modified Kuesters, teaches that the fluorescent fabric is intended to meet the ANSI standard; as evidenced by the “ANSI/ISEA 107/2004 MADE EASY: A Quick Reference to High-Visibility Safety Apparel” (attached herein and referenced on the PTO-892), there are three different colors for background from which to choose: fluorescent yellow-green, fluorescent orange-red and fluorescent red; each of these three examples is included in Applicant’s claimed Markush listing of colors; if Applicant traverses that King teaches such colors when referencing the meeting of the ANSI standard, then Examiner notes that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used either of the fluorescent yellow-green, fluorescent orange-red and fluorescent red colors included in the ANSI standard in order for the high visibility garment of modified Kuesters to actually meet the requirements of the standard, in use, especially since meeting safety standards is a very well-known concept in the art of safety clothing manufacturing).
Regarding claim 27, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claim 25 above) is disclosed such that the second design comprises a combined-performance material (Kuesters discloses that its retroreflective stripes can be formed as emblems using the retroreflective material disclosed by Burns (USPN 5,605,761) (See Page 2, last paragraph of Kuesters); Burns teaches that its retroreflective material is both fluorescent and retroreflective (Abstract and Col. 2, Lines 22-24 of Burns) (i.e. “combined-performance”, as defined by Applicant in Para. 0053 of Specification as filed)).
Regarding claims 28 and 30, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claim 25 above) is disclosed such that [most (claim 28) /all (claim 30)] of the second design overlays the first design (the stripes are types of “emblems” as defined by Kuesters, wherein the emblems can be attached to the garment via adhering, sewing or heat-sealing (Page 3, second paragraph), and the emblems may “cover substantial portions of the garment”, which is indicative of the emblems being “overlaid” onto the first design (i.e. the base garment material, as noted above); since the emblems are overlaid onto the first design, and the first design is the base material, then all of the second design would overlay the first design, since all of the reflective stripes would overlay the base material).
Regarding claim 31, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claim 25 above) is disclosed such that the first design has a greater area than the second design (it is clear from Figs. 1A and 1B of Kuesters that the first design has a greater area than the second design; Examiner notes that the first design includes the entire area of the jacket garment, whereas the second design only includes the area with the reflective stripes, which overlay the underlying base material (i.e. first design)).
Regarding claim 32, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claim 25 above) teaches all the limitations of claims 25 and 31, as set forth above, and teaches that the second design has an area of at least 10 inches², but is silent to specifying that the first design has an area of at least 78 inches² (Kuesters teaches that its strips have a width of 5 cm (Page 14, Line 5 of first paragraph, of Kuesters), wherein 5 cm is equal to about 1.968 inches; since a length of 5.5 inches of just one of the stripes would be sufficient to eclipse the requirement of “at least 10 inches²” (i.e. 5.5 inches of the 1.968-inch wide stripe would have an area of 10.82 in²), and a typical jacket as shown in Fig. 1A and 1B of Kuesters would reasonably be expected to be more than 5.5 inches wide, and further since the horizontal stripe #20 encircles the torso and the vertical stripes #24/26 wrap from the stripe #20 upwards and over the shoulders, it would be reasonable to expect that the stripes would have an area of at least 10 in²; nevertheless, it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the reflective material of the stripes to have an area of at least 10 in², for the reasons above, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)(A))).  However, since the first design is essentially the same area as the overall garment itself (i.e. the base material of the garment has its outer surface which is the first design), then it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the base material to have an area of at least 78 inches², since this would be the equivalent of an 8.832-inch x 8.832-inch square, and the jacket would have to be extremely small (i.e. sized to fit a small doll) in order to not have an area of at least 78 inches², and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(1 l)(A).
Regarding claim 38, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claim 25 above) is disclosed such that the first and second designs provide 360 degrees of external visibility for an associated wearer of the article of apparel (as depicted by Figs. 1A and 1B, the garment is not invisible in the front view or the back view, and since the garment is a solid structure, the remaining degrees of external visibility of the horizontal band would likewise be visible externally, when the garment is worn by the wearer; fig. 2 of Kuesters shows a graph that indicates that all 360° provide a non-zero visibility (i.e. a non-zero visibility indicates that there is external visibility)).
Regarding claim 39, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claims 25 and 38 above) is disclosed such that the article of apparel includes: a front and a back defining a torso (Fig. 1A shows a front; Fig. 1B shows a back; collectively, the front and back define a torso for the garment); and first and second shoulders (shoulder areas are visible in Figs. 1A/B); and the second design includes: a first band that is horizontal and that completely encircles the torso (stripe #20 is a first band, which is horizontally-oriented); a second band that is vertical and that extends from the first band on the front of the article of apparel, over the first shoulder, to the first band on the back of the article of apparel (Fig. 1A shows a front view with a vertical band (i.e. second band) extending from first band #20 upwards and over the left shoulder (when viewing the page) and downwards to the part of the first band #20 on the rear side of the garment (Fig. 1B)); and a third band that is vertical and that extends from the first band on the front of the article of apparel, over the second shoulder, to the first band on the back of the article of apparel (the other of the two vertical bands (i.e. right side on Fig. 1A extending over the shoulder and coming down the left side in Fig. 1B) is the third band).
Regarding claim 40, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claims 25, 38 and 39 above) is disclosed such that it includes a top and a bottom (Figs. 1A and 1B show topmost and bottom-most extents, which are a top and a bottom, inasmuch as has been described in the claim); the first design extends from the top to the bottom on the front; and the first design extends from the top to the bottom on the back (as explained above, the base material’s outer surface is the first design, and the whole jacket has its shape defined by the base material, including extending from the top to the bottom on the back and on the front).
Regarding claim 41, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claims 25 and 38-40 above) is disclosed such that the second band completely overlays the first design; and the third band completely overlays the first design (all of each of the vertical stripes (i.e. second and third bands) overlay the underlying base material (i.e. first design)).
Claim 29, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kuesters in view of King and EITHER of NPL-1, NPL-2, OR NPL-3 as applied to claims 25 and 28 above, and further in view of Koppes (USPN 6,859,941).
Regarding claim 29, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claims 25 and 28 above) is disclosed to teach all the limitations of claims 25 and 28, as set forth above, but is silent to the reflective stripes (i.e. second design) including a logo.
Koppes teaches an upper body safety garment that includes reflective stripes, wherein the stripes can include a logo thereon (see Fig. 9, wherein the vertical and horizontal stripes (i.e. analogous to Kuesters’ vertical and horizontal retroreflective stripes) has an “American Airlines” logo thereon as indicia #61).  Koppes states that the indicia can be fashioned as a corporate logo, a fanciful design, or the like (Col. 7, Lines 14-18 of Koppes).
Modified Kuesters and Koppes teach analogous inventions in the field of reflective garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a corporate logo to the vertical and/or horizontal stripes of Kuesters (i.e. part of the second design) in order to allow the user to represent a company or other corporate affiliate with their uniform, when working in a safety garment environment, as taught by Koppes. 
Claim 33, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kuesters in view of King and EITHER of NPL-1, NPL-2, OR NPL-3 as applied to claims 25, 31 and 32 above, and further in view of Theewis et al. (hereinafter “Theewis”) (USPN 4,815,146).
Regarding claim 33, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claims 25, 31 and 32 above) is disclosed to teach all the limitations of claims 25, 31 and 32, as set forth above.  Kuesters does not teach that the reflective material is at least 2 inches wide.  However, Kuesters does teach that the reflective is very close to 2 inches wide, since it teaches that the stripes are 5 cm in width, wherein 5 cm is approximately 1.968 inches.
Theewis teaches a garment with reflective bands, and Theewis further discloses that the bands have widths that can be either 5-6 cm or 8-9 cm (Col. 4, Lines 23-25 of Theewis; Examiner notes that 2 inches is equal to 5.08 centimeters (cm)).
Modified Kuesters and Theewis teach analogous inventions in the field of garments with reflective stripes.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a width of at least 6 cm (as taught by Theewis; 6 cm equals 2.36 inches, which is “at least 2 inches” as claimed) for the reflective stripes of Kuesters, which would only involve an increase of about 0.032 inch (as noted above, Kuesters already teaches a width of 5 cm, which is equal to 1.968 inches), in order to provide increased retroreflectivity of the garment to enhance the visibility of the wearer in a hazardous environment, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(1 l)(A).
Claim 34, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kuesters in view of King and NPL-1 as applied to claim 25 above.
Regarding claim 34, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of NPL-1, as explained with respect to claim 25 above) is disclosed to teach all the limitations of claim 25, as set forth above, and further teaches that the non-logo artistic expression is at least one of: abstract print; and a flag (in the iteration of the modification utilizing NPL-1 as the teaching reference, the non-logo artistic expression incorporated into the modified first design of Kuesters is a flag).
Claims 35 and 37, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kuesters in view of King and NPL-2 as applied to claim 25 above.
Regarding claims 35 and 37, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of NPL-2, as explained with respect to claim 25 above) is disclosed to teach all the limitations of claim 25, as set forth above, and further teaches that the non-logo artistic expression is at least one of: a lifestyle image; a building; an airplane; and vegetation (claim 35) (in the iteration of the modification utilizing NPL-2 as the teaching reference, the non-logo artistic expression incorporated into the modified first design of Kuesters includes an airplane), and that the non-logo artistic expression is at least one of: a person; and a fictional character (claim 37) (in the iteration of the modification utilizing NPL-2 as the teaching reference, the non-logo artistic expression incorporated into the modified first design of Kuesters includes a depiction of a woman (i.e. a person and/or a fictional character)).
Claim 36, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kuesters in view of King and NPL-3 as applied to claim 25 above.
Regarding claim 36, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of NPL-3, as explained with respect to claim 25 above) is disclosed to teach all the limitations of claim 25, as set forth above, and further teaches that the non-logo artistic expression is at least one of: a food; and a beverage (in the iteration of the modification utilizing NPL-3 as the teaching reference, the non-logo artistic expression incorporated into the modified first design of Kuesters is imagery of a pizza, which is a food).
Claims 42-44, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kuesters in view of King and EITHER of NPL-1, NPL-2, OR NPL-3 as applied to claims 25 and 38-41 above, and further in view of Cassens (USPN 2,462,361) and Livingston (NPL document with URL= https://www.outsideonline.com/outdoor-gear/clothing-apparel/66-north-tindur-technical-womens-jacket/).
Regarding claim 42, the modified article of apparel of Kuesters (i.e. Kuesters in view of King, and further in view of EITHER of NPL-1, NPL-2, OR NPL-3, as explained with respect to claims 25 and 38-41 above) is disclosed to teach all the limitations of claims 25 and 38-41, as set forth above.  Kuesters does not teach that the article of apparel includes a first panel that interconnects the front and the back on a first side of the article of apparel; a second panel that interconnects the front and the back on a second side of the article of apparel, opposite the first side; and a third design, distinct from the first and second designs, positioned on the first and second panels.
Cassens teaches a jacket garment with four segmented panels #22 (i.e. side panels), two on each lateral side of the garment, each respective pair of side panels attached to one another via a respective vertical seam #23 and attached to the remainder of the garment (i.e. the front and back portions #24, #25 and #17) via seams #21 that incorporate a reflective material #31 therein for improved visibility of the jacket.  Cassens does not specifically disclose any colors of the four segmented panels, and it cannot be determined whether the segmented panels are different in color from the other panels of the garment.
Livingston teaches a jacket that includes black side panels that are different in color from the front and back sections of the jacket (see attached NPL document, which includes figures and blocks around relevant text).
Modified Kuesters and Cassens teach analogous inventions in the field of jackets with reflective materials.  Modified Kuesters and Livingston teach analogous inventions in the field of jackets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the segmented panels #22 and reflective seams #21 and material #31 taught by Cassens into the jacket of Kuesters in order to provide an additional reflective trim for even better visibility capability due to the added reflective material #31 thereto.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a black color for the side panels of the modified Kuesters jacket (as taught by Livingston) in order to provide an alternative aesthetic design that would provide contrast between the main colors of the jacket and the sides of the jacket, as a matter of aesthetic design choice, since it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04(I).  As a result of the modification, the modified garment would include a first panel (i.e. one side’s pair of added segmented panels #22 would constitute a first overall panel) that interconnects the front and the back on a first side of the article of apparel; a second panel (i.e. the other side’s pair of added segmented panels #22 would constitute a second overall panel) that interconnects the front and the back on a second side of the article of apparel, opposite the first side (both the aforementioned first and second panels would connect the front and back of the garment to one another on opposing sides thereof); and a third design, distinct from the first and second designs, positioned on the first and second panels (i.e. the black color incorporated from Livingston would be a third design distinct from the first and second designs, wherein the black color would be positioned on the first and second side panels).
Regarding claim 43, the modified garment of Kuesters (i.e. Kuesters in view of King, further in view of EITHER of NPL-1, NPL-2, OR NPL-3, and further in view of Cassens and Livingston, as explained with respect to claim 42 above) is disclosed such that the first band overlays the first design and the third design (since the horizontal retroreflective stripes of Kuesters are intended to define an outermost (i.e. visible) surface at their locations, they would reasonably be expected to be exteriorly positioned relative to the underlying base material (i.e. first design) as well as the added black side panels (i.e. third design)).
Regarding claim 44, the modified garment of Kuesters (i.e. Kuesters in view of King, further in view of EITHER of NPL-1, NPL-2, OR NPL-3, and further in view of Cassens and Livingston, as explained with respect to claim 42 and 43 above) is disclosed such that the article of apparel includes: a first sleeve extending from the first side (see Figs. 1A and 1B, showing a first sleeve); and a second sleeve extending from the second side (see Figs. 1A and 1B, showing a second sleeve); and the first design extends: onto the first sleeve; and onto the second sleeve (the placement of the first design is partially indicated by the white areas between shaded reflective stripes; since the sleeves are shown to have the white areas, they would also have the first design; also, as noted above, the whole garment’s base material’s outer surface is the first design, so this would include the sleeves as well).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed applicable to the new ground(s) or rejection are addressed below.
Applicant preemptively argues against a combination of references (Section II, Page 12 of Remarks) to meet the new claims.  Applicant argues that “the only appropriate reference for an obviousness rejection would be if the Examiner finds a non-logo artistic expression that meets at least these two requirements: 1) it is on the claimed list of non-logo artistic expressions; and 2) it comprises a fluorescent material.”  Applicant continues, stating “[i]f the Examiner finds a non-logo artistic expression that is on the claimed list but does not comprise a fluorescent material, Applicant contends that it would be improper hindsight to argue that it would be obvious to transform the expression into a fluorescent material”.  In the updated ground(s) of rejection under 35 U.S.C. 103 outlined above, Examiner notes that Kuesters is modified by the teaching of King so that its base material is made of a fluorescent fabric, as taught by King.  Within the confines of claim 1, this is the only modification that is actually being made based on utility, as opposed to aesthetic appearance. The three alternatively-applicable references of NPL-1, NPL-2 and NPL-3 are provided to show that Applicant’s list of “non-logo artistic expressions” are not novel aesthetic designs in the art, even if an aesthetic design was deemed to provide some sort of mechanical utility, as Applicant contends. Examiner also notes that the construction of the claim does not require that the “non-logo artistic expression” actually is made of the fluorescent material.  The claim merely requires that the article of apparel has “a first design” that comprises a fluorescent material, and that the first design includes a non-logo artistic expression (i.e. the claim does not require that all of the non-logo artistic expression defines the entire first design, nor does it require that all of the fluorescent material defines the entire first design).  Accordingly, the rejection is deemed proper as applied above in the present Office Action.
Applicant provides a “second reason” for why a combination of references would be improper, as being that the second design at least partially overlays the first design, and in order for such a modification to take place, several steps would need to be performed to obtain the modification.  First, as noted above, the first design needs to only comprise a fluorescent material and then also include a non-logo artistic expression.  Since claim 25 is a “comprising” (i.e. open-ended) claim, the prior art can have extra structure.  The claim does not require that the non-logo artistic expression is overlaid by the second design.  It merely requires that the first design is overlaid partially by the second design. As noted above, the first design can be an overall structure that has a non-logo artistic expression and also have a fluorescent material, but these are not required to be overlapping in scope. It is somewhat confusing why it would be important for the non-logo artistic expression to be covered by the second design, in general, if the aesthetic appearance of the non-logo artistic expression is of concern.  Nevertheless, Examiner notes that the claims are product claims, not method-of-manufacture claims.  The modification, as outlined above, only represents a modification of the product concept, not the manner in which the end resulting product is developed.  Since Kuesters’ garment’s base material is the first design which has retroreflective emblems attached thereto, one having ordinary skill in the art would understand that it would be simpler to apply artwork/aesthetic designs to a fabric prior to applying reflective bands thereto (i.e. Applicant’s contention that one would have to “start with a garment having bands of reflective material”, then “remove at least a portion of one of the…bands” is not found persuasive, as it would be obvious to attach reflective bands at the end of the process, even if the claims were concerned with the process of manufacture).  Turning to Applicant’s step 3, which states “attach a non-logo artistic expression that is on the claimed list of non-logo artistic expressions and that comprises a fluorescent material onto the garment”, Examiner notes again that the claims do not require that the non-logo artistic expression itself comprises a fluorescent material.
Therefore, the above arguments are not deemed persuasive against the combination(s) of prior art outlined in the updated grounds of rejection applied herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732